By Consent of both Partys their respective Sollicitors, It is Ordered That The Exceptions filed by the Complainant to the Defendant’s answer be argued on Friday the Eighth day of June next, unless the Defendants shall amend their answer in the points excepted to before that time.
Intr.
Thos Lamboll Deputy Register
*296At A Court of Chancery held at the Council Chamber in Charles Town, on Thursday June the 14th 1722 in the Eighth Year of His Majesty’s Reign: P.M.
Present His Excellency The Governour, The Honourable Arthur Middleton, Ralph Izard, Alexander Skene, James Kinloch, Benjamin Schenclc-ingh, Benjamin De la Conseillere, Esquires of His Majesty’s Council for executing the Office of Chancellour; William Tunley Gentleman Master of this Court.
Upon the humble Petition of Thomas Lamboll, this day preferred to this Court, for the reasons therein contained It is Ordered That The said Lamboll be at liberty to take out a Commission for examination of Witnesses on his behalf, returnable without delay; and Thomas Boone Samuell Jones, Hugh Hext, Benjamin Whitaker and Daniel Green Esquires or any three or two of them are appointed Commissioners for that purpose.
Intr.